DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection as detailed below as necessitated by Applicant’s claim amendments or the indication of allowable subject matter as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2015/0129991 A1 to Lee et al., “Lee”, in view of U.S. Patent Number 8,900,905 B1 to Liu et al., “Liu”, and U.S. Patent Application Publication Number 20150158720 A1 to Lim, “Lim”.
Regarding claim 1, Lee discloses a method of manufacturing a semiconductive structure, comprising:
receiving (FIG. 1A) a first substrate (100, ¶ [0026]) including an interconnection layer (101)
forming (FIG. 1A) a plurality of conductors (102, ¶ [0026]) over the interconnection layer;
disposing (FIG. 1A) a film (103) over the plurality of conductors (102) and the interconnection layer (101);
partially removing (FIG. 1B) the film (103) to partially expose at least one of top surfaces of the plurality of conductors (102); and
partially removing (FIG. 1B) the film (102) to expose a portion of the interconnection layer (101, see Examiner-annotated figure below) and leave a portion of the interconnection layer (101) covered by the film (103).

    PNG
    media_image1.png
    282
    927
    media_image1.png
    Greyscale

Although Lee teaches wherein the CMOS wafer (100) includes an intermetal dielectric layer (101), i.e. an interconnection, Lee fails to clearly show in sufficient detail for anticipation the interconnection layer formed on the substrate.
Liu teaches (e.g. Fig. 1) an interconnection layer (110 including interconnections 108, 114,121-125, column 3 lines 45-64) formed on a substrate (102, column 3 lines 40-45).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Lee with an interconnection layer over a substrate as exemplified by Liu in order to desirably include CMOS transistors and the like to add functional readout circuitry and the like and/or in order to desirably include dielectric and sacrificial metal structures or etch-stop metal structures for forming the cavities of sensing structures (Liu column 3 lines 4-21, 30-49).
Lee fails to clearly teach wherein partially removing the film includes entirely exposing at least one of top surfaces of the plurality of conductors.
Lim teaches (e.g. FIG. 4) wherein a film (outgassing layer 406) is selectively formed such that top surfaces of conductors (see Examiner-annotated figure below) are entirely exposed.

    PNG
    media_image2.png
    597
    964
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Lee in view of Liu by additionally including an embedded heater as taught by Lim such that the film is removed from top surfaces of the conductors except for the embedded heater in order to achieve higher pressures and/or faster activation than outgassing films alone (Lim ¶ [0006]-[0008]).

Regarding claim 2, Lee in view of Liu and Lim yields the method of Claim 1, and Lee further teaches disposing (FIG. 2B) a second substrate (107 and 108, ¶ [0030],[0031]).

Regarding claim 3, Lee in view of Liu and Lim yields the method of Claim 2, and Lee further teaches eutectic bonding (¶ [0021],[0030], also claim 11) the first substrate to the second substrate.

Regarding claim 4, Lee in view of Liu and Lim yields the method of Claim 3, and Lee further teaches (e.g. FIG. 2B or FIG. 7) forming a plurality of cavities (“CAVITY 1” and “CAVITY 2”, ¶ [0018]) between the first substrate and the second substrate.

Regarding claim 5, Lee in view of Liu and Lim yields the method of Claim 4, and Lee and Liu and Lim further teach (FIG. 7, FIG. 25, FIG. 4 of Lee and Liu and Lim respectively) wherein the exposed portion of the interconnection layer (e.g. Lee FIG. 7 layer 715, ¶ [0041], see Examiner-annotated figures below) provides a sidewall for one of the plurality of cavities.

    PNG
    media_image3.png
    638
    1048
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    572
    714
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    597
    964
    media_image5.png
    Greyscale

Regarding claim 6, Lee in view of Liu and Lim yields the method of Claim 4, and Lee in view of Liu further yields wherein the left portion (i.e. one of the left arrows) of the interconnection layer provides a sidewall for one of the plurality of cavities (as pictured, see Examiner-annotated figures for Lee and Liu above).

Allowable Subject Matter
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: although prior art e.g. Lee and Liu generally teach the language of previous claim 7 as detailed previously, prior art fails to reasonably teach or suggest additionally forming a conductor over the interconnection layer and wherein the outgassing layer is over both the interconnection layer and the conductor and the method further includes removing a portion of the outgassing layer to expose a top surface of the conductor and to form a top surface of the outgassing layer substantially lower than the top surface of the conductor together with the other limitations of amended claim 7 as claimed.  Claims 8-16 are allowable in virtue of depending upon and including all of the limitations of allowable claim 7.
Additionally, although prior art e.g. U.S. Patent Number 8,350,346 B1 to Huang et al. in view of U.S. Patent Application Publication Number 2015/0158720 A1 to Lim and U.S. Patent Application Publication Number 2015/0284240 A1 to Chu et al. yielded the language of previously presented claim 17, prior art fails to reasonably teach or suggest additionally forming a conductor over the interconnection layer with the outgassing layer formed over the interconnection layer and the conductor and wherein a thickness of the outgassing layer is substantially less than a thickness of the conductor together with the other limitations of claim 17 as claimed.  Claims 18-20 are allowable in virtue of depending upon and including all of the limitations of allowable claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Eric A. Ward/Primary Examiner, Art Unit 2891